COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS
                                                          §                  No. 08-15-00182-CV

                                                          §                       Appeal from

    IN THE INTEREST OF                                    §                   112th District Court

    A.F. AND I.F., CHILDREN.                              §                of Pecos County, Texas

                                                          §                     (TC # P-11689)

                                                  OPINION

         E.J.J. is appealing a judgment terminating his parental rights to A.F. and I.F.1 We affirm.

         E.J.J. is represented on appeal by court-appointed counsel who has filed a brief in

accordance with the requirements of Anders v. California, 386 U.S. 738, 741-44, 87 S. Ct. 1396,

1398-1400, 18 L. Ed. 2d 493 (1967).                 Court-appointed counsel has concluded that, after a

thorough review of the record, E.J.J.’s appeal is frivolous and without merit. In Anders, the

Supreme Court recognized that counsel, though appointed to represent the appellant in an appeal

from a criminal conviction, had no duty to pursue a frivolous matter on appeal. Anders, 386 U.S.

at 744, 87 S.Ct. at 1400. Thus, counsel was permitted to withdraw after informing the court of

his conclusion and the effort made in arriving at that conclusion. Id. We have held that the

procedures set forth in Anders apply to an appeal from a case involving the termination of

parental rights when court-appointed counsel has determined that the appeal is frivolous. See In


1
  The underlying termination suit involved three children, N.J.F., A.F., and I.F., but E.J.J. is the father of only two
of them.
re J.B., 296 S.W.3d 618, 619 (Tex.App.--El Paso 2009, no pet.); In re K.R.C., 346 S.W.3d 618,

619 (Tex.App.--El Paso 2009, no pet.); see also In re C.A.B., No. 08-08-00346-CV, 2009 WL
3152869, *1 (Tex.App.--El Paso Sept.30, 2009, no pet.)(mem. op.).

       Court-appointed counsel’s brief meets the requirements of Anders by presenting a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; In re Schulman, 252 S.W.3d 403, 407

n.9 (Tex.Crim.App. 2008)(“In Texas, an Anders brief need not specifically advance ‘arguable’

points of error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.”); High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978). Counsel has notified the Court in writing that he has delivered a copy of

counsel’s brief and the motion to withdraw to E.J.J., and he has advised E.J.J. of his right to

review the record, file a pro se brief, and to seek discretionary review. Kelly v. State, 436
S.W.3d 313, 318-20 (Tex.Crim.App. 2014)(setting forth duties of counsel). E.J.J. subsequently

notified the Court that he wished to review the record and file a pro se brief. We entered an

order for E.J.J. to be provided with a copy of the appellate record, but that record was not

provided and the appeal was delayed. We subsequently took steps to provide E.J.J. with the

appellate record for his review, and he has filed a pro se brief.

       We have thoroughly reviewed the record, counsel’s brief, and E.J.J.’s pro se brief. We

agree with counsel’s professional assessment that the appeal is frivolous and without merit.

Because there is nothing in the record that might arguably support the appeal, a further

discussion of the arguable grounds advanced in the briefs filed by court-appointed counsel and

E.J.J. would add nothing to the jurisprudence of the state. Accordingly, the final order

terminating E.J.J.’s parental rights to A.F. and I.F. is affirmed.



                                                 -2-
December 15, 2015
                                   ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                            -3-